Title: To Benjamin Franklin from the Marquis de Vaudreuil and Other Consulship Seekers, 19 December 1783
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Franklin, Benjamin


          The number of solicitations for American consulships in European ports, sent by either the candidates themselves or people recommending them, began to diminish during the period covered by this volume. Franklin continued to explain that he had no power to grant such appointments. The question of whether foreign nationals would be permitted to serve as American consuls would not be settled until March 16, 1784, when Congress resolved to restrict such consulships to United States citizens.
          Writing from Paris on September 17, Carrèl, “ancien consul du Roy d’Espagne,” forwards a mémoire from Jean Larrouy, a merchant

in Andaye (Hendaye) who wishes to be named vice-consul there. The enclosed mémoire points out that this appointment would be especially useful if the nearby city of Bayonne should be established as a free port.
          Tournachon, the deputy from Lyon to the Conseil royal de commerce, reminds Franklin on September 26 that he had both written and visited Passy to discuss the appointment of Aimé Bonnaffons, a Lyon merchant, to be the American consul in Genoa. Franklin had been too ill to receive him when he called, but Franklin’s grandson had told him to send a memoir that could be forwarded to the United States. He encloses one.
          Thirty-year-old Franz Rudolph von Grossing, who calls himself Grossing de Leidenthal, writes from Gotha on November 10, detailing his qualifications to be named American consul for all the German principalities. Descended from a noble Hungarian family, he was named secretary to Maria Theresa three years ago and at her request was groomed for a diplomatic career by the imperial chancellor and the foreign minister. Joseph II had asked him to draft a policy on tolerance, which was adopted in large part and which von Grossing is currently translating into French. He lost his position because of an envious cabal and has written three works that express his anti-tyrannical sentiments. America could not do better than to take him into its service; he speaks many languages, including English, and is familiar with European courts. He would accept the position for 100 louis d’or per year. He currently lives at the court of the duke of Saxe-Gotha, where he is retained as a “Cavalier de conversation,” discussing literary matters for two hours a day. He has a violent, tormenting passion to go to America. In a postscript, he adds that he is enclosing a copy of

a promissory note given by Arendt, a colonel in the American service, to a certain Fritsch of Frankfort. Would Franklin or some other ambassador take charge of satisfying the debt?
          On December 15, capitaine de vaisseau Georges-René Pléville Le Pelley of Marseille writes what he says is his second letter since the peace soliciting Franklin’s help in obtaining a consulship in Marseille for his son-in-law, Luc Laugier. Le Pelley describes his own service in the war under d’Estaing and as adjutant of the French army’s intendant in Boston, during which time he was assaulted. He also describes the record of his late son, who served with him under d’Estaing on the Languedoc in 1778, became a lieutenant, and was captured by the British and released out of consideration for Le Pelley’s having saved an English ship in 1770 (for which he received a fine gift from the British nation). Within days of having returned to France after the peace, his son died of a fever. Le Pelley helps Americans whenever possible, within his limited means, and has procured work for them on French merchant ships while he helped find them passage home. An American consul in Marseille would be very useful.
          On December 16, the Paris banker Beauregard recommends to Franklin the merchant Louis Berail of Cette (Sète) in Languedoc for the position of American consul in that port. He encloses Berail’s undated petition at the candidate’s request. It explains that Berail speaks German, Dutch, Italian, and a little English, and for the past three

years has served as vice-consul for Sardinia. Franklin also receives an undated petition in excellent English from the candidate’s father, Peter Berail. Writing on behalf of Peter Berail & Cie., a firm consisting of himself and his son, he offers their services as consul or commissary at Cette. Berail père hopes that Franklin will appoint his son as American agent while they await congressional approval for the consulship. For forty years his firm has been in charge of the English and American trade, including all tobacco from Virginia, and they have served as interpreters for ship captains and for tobacco exporter Samuel Martin.
          Finally, we summarize three undated appeals that remain among Franklin’s papers but cannot be linked to any other correspondence.
          François-Barthélemy Paquet Dubellet hopes to be named the American consul in Boulogne. He is the procureur of the sénéchaussée of Boulogne-sur-Mer, and is about thirty years old. He has traveled in America and speaks good English. Franklin endorsed his mémoire “Recommendé par Made. de Dardoncelle”.
          Pierre Ferée Darcour, formerly a capitaine de vaisseau but now married and established as a merchant in Le Havre, hopes to be named consul there. During his long career at sea he sailed many times to the Americas, particularly Saint-Pierre. He knows the “Ameriquaine” language and writes it fluently.
          The baron de la Houze, French minister at Copenhagen, sends a one-sentence note asking that Touton Van Oosterom, a merchant in Bayonne, be named American consul there.
          
         
          
            Monsieur
            Paris le 19 Xbre. 1783
          
          J’ai eû l’honneur d’envoyer à Votre excellence, le 3e 9bre. dernier, deux Mémoires que M. Pacaud, interprête pour le Roi au Cap francois de l’isle de st. Domingue m’a chargé de vous remettre et par lesquels il sollicite la place de Consul des Etats

unis de l’Amérique dans cette Colonie. Je vous reitere, Monsieur, tout le bien que je vous ai dit de M. Pacaud et je vous prie de vouloir bien les faire parvenir au Congrès. Je serai très reconnoissant de ce que Votre Excellence voudra bien faire pour ce Mr. auquel je m’intéresse beaucoup et qui dans le cours de la derniere guerre a été très utile aux Americains vos Compatriotes qui ont commercé dans cette Partie des Indes occidentales.
          J’ai l’honneur d’être avec une Respectueuse consideration De Votre Excellence Le très humble et très obeissant serviteur
          
            Le Mis. de vaudreuilLt. Genal. des Armées navales, Rue de Grenelle—
          
        